                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01015-R (MAA)                                             Date: August 5, 2019
Title       Nigel Nicholas Douglas v. BOP Director et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Regarding Plaintiff’s First Amended
                                        Complaint

        On June 13, 2019, the Court denied Plaintiff Nigel Nicholas Douglas’ (“Plaintiff”) Motion to
Clarify and or to Correct Record or, in Alternative, Request to Amend Complaint (Motion to Clarify
or Amend, ECF No. 9). (Order, ECF No. 11.) The Court explained that it could not accept
Plaintiff’s supplemental allegations to the Complaint, but that, pursuant to Rule 15(a)(1) of the
Federal Rules of Civil Procedure, Plaintiff could amend his Complaint once as matter of course
without the Court’s permission. (Id.) The Court stated that Plaintiff could file a First Amended
Complaint (“FAC”) no later than July 13, 2019.

        To date, Plaintiff has not filed a FAC.

        Plaintiff is ORDERED TO SHOW CAUSE by September 4, 2019 why the lawsuit should
not proceed with the Complaint as the operative Complaint. If Plaintiff files a FAC on or before that
date, this Order to Show Cause will be discharged, and no additional action need be taken. If
Plaintiff does not file a FAC or otherwise respond to this Order on or before that date, the Court will
issue a recommendation on Plaintiff’s Motion for Permanent Injunction (Mot. Perm. Inj., ECF No.
8) based upon the allegations in the Complaint, and also will screen the Complaint pursuant to 28
U.S.C. § 1915(e)(2) and 28 U.S.C. § 1915A.

It is so ordered.


                                                                            Time in Court:         0:00
                                                                      Initials of Preparer:        CSI


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
